Citation Nr: 0916411	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  02-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right ankle 
sprain for the period prior to February 6, 2006.

2.  Entitlement to a rating in excess of 10 percent for right 
ankle sprain for the period from February 6, 2006.

3.  Entitlement to a compensable rating for ingrown toenails 
of bilateral great toes, postoperative on left.

4.  Entitlement to an increased evaluation for dermatitis, 
groin, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to 
October 1975.  

The issues of entitlement to increased ratings for right 
ankle sprain and bilateral ingrown toenails come before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By rating decision in August 2006, the RO increased the right 
ankle disability rating to 10 percent, effective February 6, 
2006.  However, where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability 
rating, the RO and Board are required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status.

The issue of entitlement to an increased rating for 
dermatitis of the groin comes before the Board on appeal from 
an October 2004 rating decision by the RO.  Again, by rating 
decision in August 2005, the RO increased the disability 
rating for dermatitis of the groin to 10 percent, effective 
August 4, 2003, the date of receipt of the claim.  However, 
as there has been no clearly expressed intent to limit the 
appeal to entitlement to a specified disability rating, this 
issue also remains in appellate status.

A personal RO hearing was held in February 2003 with respect 
to the issues of increased ratings for bilateral ingrown 
toenails and right ankle sprain.  In his August 2005 
substantive appeal, the Veteran requested a Board hearing; 
however, in a subsequent September 2005 statement, the 
Veteran changed his request to a local RO hearing.  Another 
personal RO hearing was held in January 2006 with respect to 
all the issues on appeal.

This case was previously before the Board in May 2008, when 
the Board addressed and resolved additional issues then on 
appeal.  The Board remanded the remaining issues for 
additional development.

The Board has refashioned the issue of increased ratings for 
right ankle sprain into two issues, as reflected in the 
setting out of the issues above, to clearly indicate the two 
stages with different ratings currently on appeal.


FINDINGS OF FACT

1.  For the period prior to February 6, 2006, the Veteran's 
right ankle sprain was not manifested by moderate limitation 
of motion.

2.  For the period following February 6, 2006, the Veteran's 
right ankle sprain is not manifested by marked limitation of 
motion.

3.  The Veteran's ingrown toenails of bilateral great toes 
are manifested by symptoms analogous to superficial scarring 
that is painful on examination, but not manifested by limited 
motion in an area or areas exceeding 12 square inches (77 
square centimeters) and not otherwise manifested by 
moderately severe disability of the foot.

4.  The Veteran's dermatitis, groin, is not manifested by 20 
percent or more of the entire body or of exposed areas 
affected, nor is it manifested by a medical need for systemic 
therapy for more than six weeks in a year.




CONCLUSIONS OF LAW

1.  For the period prior to February 6, 2006, the criteria 
for entitlement to a compensable disability rating for the 
Veteran's service-connected right ankle sprain have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Diagnostic Code 5271 (2008).

2.  For the period following February 6, 2006, the criteria 
for entitlement to a disability rating in excess of 10 
percent for the Veteran's service-connected right ankle 
sprain have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, including § 4.7, Diagnostic Code 5271 (2008).

3.  The criteria for separate 10 percent disability ratings 
(but no higher) for each of the ingrown toenails of the 
bilateral great toes have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
4.118, Diagnostic Codes 5284, 7804, 7805, 7899 (2008).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the Veteran's service-connected 
dermatitis, groin, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7813-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently in a letter sent in 
August 2008, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the August 2008 letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the August 2008 letter was sent 
to the appellant prior to the most recent RO readjudication 
of the issues on appeal in connection with the issuance of a 
October 2008 supplemental statement of the case.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The effectively timely August 2008 VCAA letter, among others, 
directly explained how VA determines disability ratings and 
effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).


In the present appeal, the effectively timely August 2008 
VCAA letter provided notice expressly addressing and 
satisfying the requirements contemplated by the Court in 
Vazquez-Flores.  This notice was followed by RO re-
adjudication as evidenced by an October 2008 supplemental 
statement of the case. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded multiple VA examinations to 
evaluate his disabilities in this appeal; pertinent VA 
examination reports dated May 2001, July 2004, January 2005, 
February 2006, and June 2006 are of record.  The VA 
examination reports of record contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and features of the disabilities on appeal to provide 
probative medical evidence for rating purposes.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Analysis

This appeal involves the Veteran's contentions that higher 
disability ratings are warranted for service-connected 
disabilities.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Right Ankle

The present appeal involves claim that the severity of his 
service-connected right ankle sprain warrants higher 
disability ratings for each of the two periods on appeal.

The Veteran's service-connected right ankle disability has 
been rated as 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5271 as a chronic disability 
causing limitation of motion of the ankle.  This rating has 
been assigned effective from February 6, 2006; a 
noncompensable rating is in effect for the period prior to 
February 6, 2006.  Under this regulatory provision, a 10 
percent rating is warranted when the ankle has moderate 
limitation of motion and a 20 percent rating is warranted 
when the ankle has marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Full range of motion of the ankle is from zero to 20 degrees 
dorsiflexion and from zero to 45 degrees plantar flexion.  38 
C.F.R. § 4.71a, Plate II.

The terms 'moderate' and 'marked' are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The Board has also considered whether any other Diagnostic 
Codes may apply to more appropriately rate the disability on 
appeal or provide a higher disability rating.  However, 
neither the evidence nor the Veteran's contentions in this 
case suggest ankylosis, malunion, or astragalectomy; thus, 
the alternative Diagnostic Codes for the ankle are not 
applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273, 5274.

A May 2001 VA examination report shows a diagnosis of 
osteoarthritis of the right ankle, "early mild," with no 
instability apparent on exam despite subjective complaints.  
Flexion and extension of the right ankle was found to be 
"normal" by the examiner, and the ankle was otherwise 
considered "essentially normal."

A July 2004 VA examination report shows that the right ankle 
was found to have no swelling, no tenderness to palpation 
anterior and inferior to the medial malleolus.  There was no 
tenderness over the ankle mortise or on the medial side of 
the ankle.  The ankle was stable with varus and valgus 
stress.  Active dorsiflexion was to 10 degrees, plantar 
flexion was to 60 degrees, inversion was to 20 degrees, and 
eversion was to 10 degrees.  The diagnosis was chronic 
lateral right ankle pain secondary to old injury, and was 
noted to be stable on examination.

A February 2006 VA examination report shows right ankle 
dorsiflexion to 20 degrees, plantar flexion to 30 degrees, 
and inversion to 20 degrees.  Each of these ranges of motion 
was said to produce moderate to severe pain.  The diagnosis 
was degenerative joint disease of the right ankle with ankle 
pain and decreased range of motion; the examiner 
characterized the diagnosis as productive of "moderate 
disability with progression."

A June 2006 VA outpatient treatment report shows that the 
Veteran was observed to have "Rt. Ankle minimal tenderness 
on movement, slight restriction in eversion/inversion."

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records and private 
treatment records.  The Board finds no evidence probatively 
contradicting the detailed and specifically pertinent 
evidence discussed above characterizing the right ankle 
disability.

For the period prior to February 6, 2006, the evidence does 
not show moderate limitation of motion of the ankle to 
warrant a compensable rating for the time in question.  The 
disability was characterized by a medical professional, even 
with consideration of the Veteran's own account of pain and 
functionally limiting symptoms, as "mild" and "essentially 
normal" during this period.  Ranges of motion medically 
measured during this period do not otherwise demonstrate 
moderate limitation.  Therefore, the preponderance of the 
evidence is against assignment of a compensable rating for 
the right ankle disability for the period prior to February 
6, 2006.

For the period following February 6, 2006, the evidence does 
not show marked limitation of motion to warrant a rating in 
excess of 10 percent.  The moderately limited ranges of 
motion reported in the February 2006 VA examination report 
were considered by the competent medical expert together with 
the Veteran's reports of pain; even considering the Veteran's 
pain in this regard, the examining medical expert expressly 
characterized the disability as "moderate."  Furthermore, 
the June 2006 VA treatment report shows that the right ankle 
disability manifested in only "minimal tenderness on 
movement" and "slight restriction."  The evidence from 
this period preponderates against a finding that the 
disability manifests in marked limitation of motion, even 
considering functional loss due to the DeLuca factors 
identified during examinations, specifically pain.

Ingrown Toenails

The present appeal involves the Veteran's claim that the 
severity of his service-connected ingrown toenails of 
bilateral great toes warrants a compensable disability 
rating.  The ingrown toenails are currently rated 
noncompensable under Diagnostic Code 7899-7813.  As noted 
earlier, disability evaluations are determined by the 
application of the Schedule For Rating Disabilities.

The Board observes that the evidence of record reflects that 
the Veteran's disability of the great toes appears to include 
residuals of ingrown toenails with scarring and skin 
involvement.  Although absolute clarity does not exist in 
this regard, the Board shall consider all of the skin 
disabilities of the bilateral great toes to be part of the 
service connected pathology for the purposes of this 
decision.

The applicable rating provisions call for the disability to 
be rated as scars or dermatitis, depending upon the 
predominant disability.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the criteria prior to that date, a 10 
percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805.

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability rating.  A moderately severe foot injury warrants 
a 20 percent disability rating, and a severe foot injury is 
assigned a 30 percent disability rating.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A May 2001 VA examination report shows a diagnosis of 
dermatophytosis of both feet with chronic infection of 
toenail and status post operative resection of nails with 
continued fungal eruption since the operative procedure in 
1994.  The pathology is described by the medical expert as 
manifesting in "moderate symptoms apparently not 
progressive, not further disabling."  The same report also 
describes the pathology as "essentially stable in degree and 
not symptomatic and only minimally progressive at this 
time."

A July 2004 VA examination report shows a diagnostic finding 
of "chronic pain of both great toenails."  The report 
explains that at the time the great toenails were "not 
ingrown" but were malformed in the way that they re-grew 
after an attempted nail ablation.  The medical examiner 
explained that the "nail ablation procedure appears to have 
taken care of the problem of ingrowing of the nails, but the 
nail portion which has re-grown on each side , especially the 
left, causes intermittent toe pain."

A February 2006 VA examination report shows a diagnostic 
impression of ingrown toenail of both great toes with partial 
resection of nails in 1985 with continued pain, tenderness 
and difficulty with weight bearing of both feet.  The report 
notes some thickening and scaling of the tissues between the 
toes of both feet.  The examiner explains that "the scars 
are just the residual deformity of both great toenails for 
partial resection."  Significantly, the examiner notes that 
the "scars measure 2 cm in vertical dimension and 2 cm in 
lateral dimension over both great toenails."  The report 
notes moderate to severe pain with compression of both scars, 
but no adherence to underlying tissue and no tissue 
breakdown.  The only limitation of motion associated with the 
scars was noted to be pain with weight bearing and limited 
ability to do walking over three or four blocks at a time.  
The report also notes that the Veteran has had trouble with 
fungus infection of his feet and toenails.

A June 2006 VA examination report also addresses a diagnostic 
impression of dermatophytosis of the toenails.  The report 
addresses the diagnosed dermatophytosis in broad terms, 
including regions of the foot and elsewhere on the body 
beyond the great toes.  In this regard, the examiner found 
that the total percentage of the total body area affected by 
the dermatophytosis of the foot was one percent.

The Board notes that the evidence described above 
corroborates the Veteran's contentions in this case to the 
extent that multiple medical examination reports show that 
the residuals of ingrown toenails, featuring scarring, on 
both great toes are painful on examination.  There is no 
significantly persuasive evidence to the contrary.  Thus, 
resolving reasonable doubt in favor of the Veteran, the Board 
finds that separate 10 percent ratings are warranted for the 
great toes on each foot under both the prior and the current 
version of Diagnostic Code 7804.  

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records and private 
treatment records.  The Board finds no evidence probatively 
contradicting the detailed and specifically pertinent 
evidence discussed above characterizing the bilateral ingrown 
toenail disability.  The preponderance of the evidence is 
against assignment of any rating in excess of the 10 percent 
ratings now assigned for the residuals of ingrown toenails of 
the bilateral great toes.  The evidence does not show 
pathology associated with the ingrown toenails involving an 
area or areas exceeding 12 square inches (77 square 
centimeters).  The evidence does not show any unstable 
scarring of the great toes.  

Consideration has also been given to whether any higher 
rating may be warranted on the basis of limitation of 
function of the foot.  The Board acknowledges that Diagnostic 
Code 5284 provides a 20 percent rating for moderately severe 
disability of the foot.  In this case, however, the evidence 
does not show moderately severe disability of either foot due 
to the residuals of ingrown toenails; nor is there 
demonstrated functional loss otherwise meeting any applicable 
criteria for higher ratings in this case.

Dermatitis

The Veteran's service-connected skin disability involving the 
groin has been rated by the RO under the provisions of 
Diagnostic Codes 7813-7806.  

Under Diagnostic Code 7813, dermatophytosis is rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813.

Here, the predominant disability is dermatitis.  Under 
Diagnostic Code 7806 for dermatitis or eczema, a 10 percent 
rating is warranted where there is at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is for application for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A maximum rating of 60 percent is warranted for more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A January 2005 VA examination report notes that in September 
2003 the Veteran was placed on Triamcinolone cream for his 
skin pathology.  The discussed pathology involving the 
Veteran's skin symptoms of the groin and inner thighs was 
treated with Witch Hazel.  At the time of the examination, 
the Veteran did "not have any symptoms."  It was noted that 
"this only worsens in the summer when it becomes hot and 
sweaty."  Physical examination revealed that in "his groin 
region there is hyper pigmented scaly lichenfied areas on the 
inside of his thighs, each measuring about 5 inches by 4 
inches."  Furthermore, "[h]yper pigmentation is also 
present on scrotum."  This report discusses a separate skin 
pathology of the back and distinguishes it from the skin 
pathology involvement; the report sets out that the pathology 
associated with the groin region "is about 5% of the skin 
only of the unexposed area."

A June 2006 VA examination report indicates that the Veteran 
was experiencing inguinal area symptoms "all of the time."  
The Veteran was treated with 3 daily applications of 
Triamcinolone Acetamide 0.1% ointment.  With regard to the 
inguinal area, physical examination revealed "thickening and 
induration of both medial thighs and both inguinal areas.  
The skin there is blacker in color than adjacent skin.  There 
is some scaling.  There is thickening and scaling of the 
ventral surface of the scrotum and a lesser degree of 
involvement of the shaft of the penis."  The pathology was 
characterized as dermatophytosis including the "inguinal and 
genital areas ... on treatment not controlled, moderate 
symptoms with progression."  The examiner explained that the 
Veteran's account of symptoms once featured flare-ups in hot 
humid weather, "but now he has the same degree of difficulty 
all the time."  The examiner notes that the percentage of 
exposed area involved was 0 percent, the "percentage of the 
entire body affected ... [for] the genital and inguinal area 
would be 4%...."  The examiner noted "no scarring or 
disfigurement" associated with this pathology.  Functional 
impairment was noted to be "itching and minimal 
discomfort."

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records and private 
treatment records.  The Board finds no evidence probatively 
contradicting the detailed and specifically pertinent 
evidence discussed above characterizing the dermatitis 
pathology of the groin.  There is no evidence of record 
suggesting that the service-connected skin pathology of the 
Veteran's inguinal region involves 20 percent of the entire 
body, nor 20 percent of exposed areas.  Indeed, the probative 
evidence of record is clear with regard to the extent of 
involvement and demonstratively weighs against finding so 
much involvement.  Moreover, the evidence regarding the 
medical treatment of the pathology is also clear and 
specific, and the evidence demonstratively weighs against any 
finding of systemic therapy.  The evidence does not support 
any basis for finding that the criteria for a rating in 
excess of 10 percent is warranted for the Veteran's skin 
disability of the groin.

Conclusion

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that these disabilities have been more 
severe than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms does not demonstrate 
that the criteria for any higher disability ratings, beyond 
what are now assigned, are met in this case.  The 
preponderance of the most probative evidence does not support 
assignment of any higher ratings.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disorders in this appeal have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any of the 
adverse determinations in this decision.  The benefit of the 
doubt has been resolved in the Veteran's favor in granting 
some new increased ratings in this case.  The preponderance 
of the evidence is against finding entitlement to any further 
increased ratings in this appeal.  To that extent, as the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet.App 49 
(1990).




ORDER

Entitlement to separate disability ratings of 10 percent for 
ingrown toenails of the right great and left great toes, but 
no higher, is warranted.  To this extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.

Entitlement to any increased disability ratings for right 
ankle sprain or for dermatitis, groin, is not warranted.  To 
these extents, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


